Although it is not permissible to show that the defendant had been guilty of other similar offenses for the purpose of showing that he is guilty of the offense with which he is charged, State v. Lapage, 57 N.H. 245, still such evidence is admissible whenever it tends to prove a purpose to commit the offense with which he is charged. 1 Wig. Ev., s. 357.
The evidence admitted subject to exception tends to prove that the defendant made up his mind soon after his wife died to debauch his daughter. The fact he lied to her grandmother in order to *Page 324 
enable him to get her into his power tends to strengthen this conclusion, that is, tends to the conclusion that he took her to his home to enable him to effectuate his purpose of debauching her, and that is also true of the fact he compelled her to permit him to have intercourse with her the following December. It cannot be said, therefore, that the court erred when it admitted this evidence, even though it tended to prove that the defendant was guilty of the offense with which he was charged, for it also tended to prove his purpose or intent in taking her to his home.
The defendant further contends that even if this evidence was relevant to that issue, any inference favorable to the state's contention of which it is fairly capable is so slight that it should have been excluded as more likely to mislead than to aid the jury in its search for the truth.
In other words, the defendant invokes the undue prejudice rule. It is enough in so far as this contention is concerned to say that the issue the undue prejudice rule raises is one of fact, consequently the exception to the admission of evidence because it may excite undue prejudice raises no question for this court.
The defendant introduced evidence tending to prove that Bernice was a stubborn child, and to rebut that conclusion the state called among others the superintendent of the industrial school where Bernice was confined at the time of the trial and the defendant excepted on the ground that the evidence was too remote in point of time to be of any assistance to the jury. It is enough in so far as this exception is concerned to say that this was a question for the presiding justice.
After the verdict, the defendant made a motion to set it aside, alleging as the reason that he had owed two of the jurors who tried him for groceries and grain for so long a time that he had forgotten all about it at the time the jury was empaneled. If it is assumed it can be found from this evidence that the defendant had not lost his right to object to the competency of these jurors, he takes nothing by this exception, for the court found "that the jurors named were not creditors of the defendant" and the evidence warrants this finding.
Exceptions overruled.
SNOW, J., was absent: the others concurred. *Page 325